AMERICA INC. 2212 Queen Anne Avenue, North, Seattle, WA98109 (866) 725-0541 August 3, 2012 Via EDGAR John Reynolds U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Dear Sirs: Re:Vampt America, Inc. (Formerly Coronado Corp.) (the “Company”) Form 8-K Filed May 11, 2012 Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 7, 2012 File No. 000-53998 We hereby seek an extension to respond to comments from the Securities and Exchange Commission in their letter dated July 24, 2012.We confirm that our responses to such comments will be filed on EDGAR no later than August 17, 2012. Thank you for your assistance. Yours truly, VAMPT AMERICA, INC. Per:/s/ Darren Battersby Darren Battersby Chief Financial Officer
